Case 1:20-cv-01083-JTN-PJG ECF No. 17, PageID.768 Filed 11/16/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN

 DONALD J. TRUMP FOR PRESIDENT, INC.,
 MATTHEW, SEELY, ALEXANDRA SEELY,
 PHILIP O’HALLORAN, ERIC OSTERGREN,
 MARIAN SHERIDAN, MERCEDES WIRSING,                       No. 1:20-cv-01083
 and CAMERON TARSA,
                                                          Judge Janet T. Neff
                 Plaintiffs,

   v.

 JOCELYN BENSON, in her official Capacity as
 Michigan Secretary of State, MICHIGAN BOARD
 OF STATE CANVASSERS, WAYNE COUNTY,
 MICHIGAN, and WAYNE COUNTY BOARD OF
 COUNTY CANVASSERS,

                Defendants.

             W.D. MICH. LCIVR 7.3(b)(ii) CERTIFICATE OF WORD COUNT

         Pursuant to W.D. Mich. LCivR 7.3(b)(ii), the undersigned counsel certifies that the brief

filed in support of the motion to intervene by Proposed Intervenor City of Detroit consists of 2,182

words.

 November 16, 2020                                        Respectfully submitted,

                                                          FINK BRESSACK

                                                          By:     /s/ David H. Fink
                                                          David H. Fink (P28235)
                                                          Darryl Bressack (P67820)
                                                          Attorneys for City of Detroit
                                                          38500 Woodward Ave., Ste. 350
                                                          Bloomfield Hills, MI 48304
                                                          Tel: (248) 971-2500
                                                          dfink@finkbressack.com
                                                          dbressack@finkbressack.com
Case 1:20-cv-01083-JTN-PJG ECF No. 17, PageID.769 Filed 11/16/20 Page 2 of 2




                                            CITY OF DETROIT
                                            LAW DEPARTMENT
                                            Lawrence T. Garcia (P54890)
                                            Charles N. Raimi (P29746)
                                            James D. Noseda (P52563)
                                            Attorneys for City of Detroit
                                            2 Woodward Ave., 5th Floor
                                            Detroit, MI 48226
                                            Tel: (313) 237-5037
                                            garcial@detroitmi.gov
                                            raimic@detroitmi.gov
                                            nosej@detroitmi.gov
